Case: 17-60214      Document: 00514165980         Page: 1    Date Filed: 09/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 17-60214
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                          September 21, 2017
                                                                               Lyle W. Cayce
JAMES RUSSELL MILLER,                                                               Clerk


              Plaintiff - Appellant

v.

MANAGEMENT & TRAINING CORPORATION,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 No. 3:14-CV-427


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant James Russell Miller appeals the ruling of the
district court that Defendant-Appellee Management and Training Corporation
is entitled to summary judgment on his claims of gender discrimination under
Title VII, race discrimination under 42 U.S.C. § 1981, and wrongful
termination. Miller’s only claim on appeal necessitates evidence that he was



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60214     Document: 00514165980      Page: 2   Date Filed: 09/21/2017



                                  No. 17-60214
fired for reporting or objecting to criminal violations of a consent decree. Miller
has not challenged the district court’s determination that he was fired for
inappropriate sexual conduct with a subordinate coworker and that there was
no evidence this reason was pretextual.

      The district court’s judgment is, in all respects,

AFFIRMED.




                                        2